Citation Nr: 0841209	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-12 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to a compensable evaluation for the residuals 
of gunshot wounds (GSWs) to the head and right shoulder, 
including scars.

3.  Entitlement to a compensable evaluation for the residuals 
of shell fragment wounds (SFWs) to the right leg and thigh, 
including scars with retained foreign body.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel
INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968, and from February 1970 to March 1994.  Service 
personnel records reflect that the veteran served in Vietnam, 
and that he was awarded the Bronze Star Medal with "V", 
Purple Heart Medal with oak leaf cluster, and the Combat 
Infantryman Badge, among others.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, in which service connection for headaches was 
denied, including as a residuals of the GSWs to the head and 
right shoulder, and in which compensable evaluations were 
denied for the residuals of GSWs to the head and right 
shoulder, including scars and for SFWs to the right leg and 
thigh, including scars with retained foreign body.

The issues have been recharacterized to reflect the medical 
findings of record, and to more accurately reflect the 
veteran's claims in this case.

The issues of entitlement to compensable evaluations for the 
residuals of GSWs to the head and right shoulder, including 
scars, and for the residuals of SFWs to the right leg and 
thigh, including scars with retained foreign body addressed 
in the REMAND portion of the decision below are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The medical evidence establishes that the veteran's diagnosed 
headaches are the result of head trauma and acoustic trauma 
the veteran sustained during active service. 



CONCLUSION OF LAW

The criteria for service connection for headaches have been 
met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I. Service Connection

The veteran seeks entitlement to service connection for 
headaches as the result of his active service.  

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

VA and private medical records show complaints of and 
treatment for headaches post-service.  VA examinations dated 
in June 2006 show diagnoses of chronic headaches.  Private 
medical records dated in 2000 through 2004 show diagnoses of 
chronic headaches and occipital neuralgia.  However, while 
all the medical evidence confirms the presence of an existing 
headache diagnosis, the medical evidence contains conflicting 
opinions regarding the etiology of the condition.

A number of VA examinations were conducted in June 2006.

On June 6, 2006, the veteran underwent VA examination for 
neurology designed to ascertain if the veteran had a headache 
disorder and, if so, if the disorder was the result of the 
inservice GSW to the head. The examiner stated he had 
reviewed the veteran's claims folder.  The examiner noted the 
veteran's history of GSW to the head during his first period 
of active service, and of treatment for headaches 
subsequently.  He diagnosed chronic headaches and opined that 
the headaches the veteran currently manifested were most 
likely muscle tension in nature.  The examiner observed that, 
since the veteran experienced onset of headaches following 
his GSW, it was possible that an association between the GSW 
to the head and the currently manifested headaches existed.  
But, the examiner further noted that the nature and course of 
the headaches the veteran currently manifested were of muscle 
tension, which is usually related to ongoing or recurrent 
psychosocial stress rather than to a remote and resolved 
scalp lesion, such as had occurred in the veteran's case.  
Therefore, the examiner opined, it was less likely than not 
that the chronic muscle tension headaches the veteran was 
currently suffering were predominantly caused by the remote, 
singular, localized incident of trauma sustained during the 
veteran's first period of service.

On June 8, the veteran underwent VA examination for 
audiology.  The examiner stated she had reviewed the 
veteran's claims folder and made notations from the veteran's 
service medical records, including a 26 year history of 
service in the infantry and of exposure to artillery, tanks, 
aircraft, engines and gunfire.  The examiner also noted that 
the veteran had been given a diagnosis of Meniere's disease 
from his private treating physician.  The examiner diagnosed 
hearing loss in a pattern consistent with acoustic trauma, 
and Meniere's disease.  Tinnitus was also diagnosed, but the 
examiner stated that the veteran denied experiencing tinnitus 
as late as 1992, and instead dated the onset of his tinnitus 
to 1997, after his military service had ended.  The examiner 
referred the veteran for further examination by an ear, nose, 
and throat specialist to determine the etiology of diagnosed 
hearing and ear conditions.

On June 28, 2006, the veteran underwent VA examination for 
ear disease.  The examiner stated he had reviewed the 
veteran's claims file and the previous audiological 
examination.  The examiner made reference to entries in the 
veteran's service medical records and also to the veteran's 
private treating records-including the GSWs during active 
service, subsequent additional head trauma, and an otological 
work-up that had been completed post-service.  He noted that 
the veteran did not have a low frequency hearing loss, and 
that he was diagnosed with atypical Meniere's disease and 
prescribed emergency medications for use in episodes of acute 
attacks.  The examiner referenced the veteran's significant 
history of inservice acoustic trauma and opined that it was 
probable that the veteran's high frequency hearing loss and 
tinnitus was the result of that acoustic trauma.  He observed 
that it is known that head trauma does result in Meniere's 
disease, and that while he felt it was likely in this case, 
he was not able to prove it.  Notwithstanding, he concluded 
that it was more likely than not that the veteran's currently 
manifested hearing loss, tinnitus, headaches, and Meniere's 
disease had something to do with his inservice head trauma, 
plus his years of exposure to weapons firing.

The veteran's report of medical history at entrance to his 
first period of active service reflects that the veteran had 
been in a car accident and was treated for cerebral 
concussion.  However, his report of medical examination at 
entrance to his first period active service is negative for 
any diagnoses, abnormalities, defects or other findings of 
residuals of head injury or neurological pathology other than 
slight numbness on the aspect of his left thigh.  Service 
medical treatment records during this period of active 
service reveal that the veteran sustained GSWs to the head 
and right shoulder as a result of small arms fire during a 
fire fight.  The wound was described as a missile wound to 
the shoulder and a laceration to the left parietal scalp.  
Both wounds are shown to have required debridement.  The head 
wound was sutured the day of admission, but closure of the 
right shoulder wound was delayed.  He was transferred to a 
hospital ship for further treatment.  In all, he was 
hospitalized for 14 days as a result of these wounds.  
Subsequent treatment records show complaints of and treatment 
for headaches.  His report of medical examination at 
discharge from his first period of active service reflects a 
4" scar on the left parietal area.

The veteran's reports of medical history and examination at 
entrance to his second period of active service reflect 
findings of headaches related to bullet wound of the head, 
flesh wound only without bone involvement, but no finding of 
defects, abnormalities, or diagnoses of other head injury 
residuals.  Service medical records from his second period of 
active duty show complaints of and treatment for headaches, 
including muscle tension headaches and headaches occurring 
with symptoms of vertigo, and treatment, including with 
prescribed medications.  He was suspected to have residuals 
of head in jury in 1972, and sustained additional head trauma 
in 1985.  Periodic examination in 1992 shows occasional 
headaches as a result of being shot in the head, and that he 
did have some parietal nerve damage.  His report of discharge 
from his second period of active service shows a history of 
headaches following GSW to the head in 1967, resolved.

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service. Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 3- 
2003. A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306. In VAOGCPREC 3-2003, the VA's General Counsel 
concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition. See also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

These records show that the veteran was treated for a 
cerebral concussion as the result of a car accident prior to 
his entry into his first period of active service.  However, 
no head injury residuals from this accident were noted at 
entrance to active service.  And, while service medical 
records document that injury residuals from this accident 
were considered in treatment of his back and left leg 
conditions, it is clear that the onset of his headaches was 
documented during his active service and were consistently 
attributed to his inservice GSWs.  

Accordingly, the notation of his treatment for cerebral 
concussion, absent findings of any diagnosis, abnormalities, 
defects, or other finding of residuals of head injury or 
neurological pathology other than slight numbness on the 
aspect of his left thigh arising from that accident does not 
does not rise to the level of clear and unmistakable evidence 
required to rebut the presumption of soundness at entry into 
service concerning his claimed headaches. The presumption of 
soundness is not rebutted. See Wagner, supra.

Service personnel records reflect that the veteran served as 
a rifleman during his first period of active service, and 
that he served as an infantryman during his second period of 
active service.  The record is undisputed that he was wounded 
twice as a result of combat in Vietnam during his first 
period of service.  His discharge documents reveal that he 
earned the Combat Infantryman Badge, the Expert Infantryman 
Badge, and the Parachutist Badge.  Even if the circumstances 
of his head wound had not been documented (and it is 
documented in the service medical records), the Board would 
accept his version of these events.  See 38 U.S.C.A. § 
1154(b).  Moreover, as he served as a rifleman in combat and 
in the infantry for 24 years subsequently, his exposure to 
acoustic trauma is a given.  

The examiner who conducted the June 6, 2006 VA neurological 
examination stated he reviewed the veteran's claims file.  
However, the examiner who conducted the subsequent, June 28, 
VA examination for ear disease not only reviewed the claims 
file but also had the benefit of review of the neurological 
examination report as well.  Moreover, the examiner who 
conducted the June 28 VA examination appears to have based 
his opinions on a more complete review of the veteran's 
medical history as reflected in the service medical records 
and private treatment records, including observations 
presented in the June 8 VA audiological examination report 
and an otological examination conducted by the veteran's 
private treating physician.

These treatment records were not received by the RO until 
April 2007.  However, the Board concedes the VA audiologist 
and ear disease physician had review of them, given their 
familiarity with the content and the lack of any 
inconsistency between what the examiners observed and the 
records reflect. 

Because the opinion of the June 6 VA examiner for neurology 
did not take into account the private treatment records, it 
is of little probative value and cannot serve as a basis to 
deny the claim. See Grover v. West, 12 Vet. App. 109, 112 
(1999).  In contrast, the opinion presented in the June 28 VA 
examination for ear disease is supported by review of the 
entire record.  Furthermore, the examiner provided the 
reasons and bases for his opinion, which are consistent with 
the medical evidence of record, including close review of the 
service medical records.

The medical evidence presents no other opinions or evidence 
against a finding that the veteran's manifested headaches are 
the result of his active service.  The evidence is, at the 
very least, in equipoise; the benefit of any doubt goes to 
the veteran, and service connection for headaches is 
warranted. See 38 C.F.R. § 3.102.


ORDER

Service connection for headaches is granted.


REMAND

The veteran seeks compensable evaluations for the residuals 
of GSWs to the head and right shoulder, including scars, and 
for the residuals of SFWs to the right leg and thigh, 
including scars with retained foreign body.

The medical evidence reflects that the veteran sustained a 
gunshot wound to the right shoulder and scalp.  The wounds 
are described as missile wounds to the head and right 
shoulder.  Both wounds required debridement and closure.  The 
right shoulder wound was described as a penetrating wound 
affecting the right deltoid muscle, which also required 
drainage.  Closure was delayed and the veteran was 
hospitalized for 14 days.

The wounds to the right leg and right thigh were noted 
cursorily.  But there are many entries in the service medical 
records documenting follow up treatment, including 
neurological issues, retained metal fragments, pain and 
difficulty with the right leg and right thigh.

The veteran has noted that his scars are not disabling, but 
he continues to assert that a compensable evaluation should 
be granted both these disabilities.  In support of his 
arguments, he states that his right shoulder has limited and 
painful motion.  He also observes that there are still 
fragments retained in his right leg.

The medical evidence supports the veteran contentions.  The 
Board observes that the evaluation of gunshot and shell 
fragment wounds is governed by specific regulations, 
including 38 C.F.R. § 4.56.  It does not appear that the 
veteran's gunshot and shell fragment residuals were 
considered under the appropriate criteria.  The June 2006 VA 
examination for scars provides an inadequate basis upon which 
to evaluate these issues.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all identified private and 
VA medical treatment records are 
obtained. Document negative responses, 
and inform the veteran so that he may 
make attempts to procure any missing 
records on his own.

2. Schedule the veteran for medical 
examination by appropriate medical 
professionals to determine the current 
nature and extent of the veteran's 
disability arising from the GSWs to the 
head and right shoulder, and for the 
residuals of SFWs to the right leg and 
thigh.  All indicated tests and studies 
should be performed. The claims folder 
and a copy of this remand must be 
provided to the examiners in conjunction 
with the examination.

The examiners should carefully document 
any and all muscle, bone, joint, and 
nerve impairment in the veteran's 
head/scalp and right shoulder, and to his 
right leg and thigh, and provide opinions 
as to whether it is at least as likely as 
not that any diagnosed muscle, joint, 
bone, nerve impairment or other injury is 
part and parcel of the service-connected 
residuals of GSWs to the head and right 
shoulder, and of SFWs to the right leg 
and thigh.

All opinions expressed must be supported 
by complete rationale.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for a compensable 
evaluations for GSWs to the head and 
right shoulder, including scars, and for 
the residuals of SFWs to the right leg 
and thigh, including scars with retained 
foreign body, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. If any decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and afford a 
responsible period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examination could result in the denial of his claim. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


